ON MOTION FOR REHEARING

Per Curiam.
We grant appellant’s motion for rehearing and/or clarification, withdraw our previous opinion, and substitute the following in its place.
Caroline Sedky, the wife, appeals the final judgment of dissolution of marriage. In its final judgment, the lower court stated that the parties’ children could travel to Egypt if both parents consent. However, in the court’s parenting plan, the court ordered that the children “shall not” travel to Egypt. As these two statements are inconsistent with one another, we remand for the lower court to clarify the final judgment and parenting plan. See Justice v. Justice, 80 So.3d 405, 407 (Fla. 1st DCA 2012); see also Pope v. Langowski, 115 *81So.3d 1076, 1077 (Fla. 4th DCA 2013) (remanding for clarification where the parenting plan was inconsistent). We find the remaining issues on appeal to be without merit and affirm without comment.

Affirmed in part, reversed in part, and remanded.

Gerber, Levine and Klingensmith, JJ., concur.